Case 1:12-cr-00084-JAW Document 206 Filed 03/02/21 Page 1 of 21                     PageID #: 936




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE


LAUREN MACARTHUR,                             )
                                              )
               Petitioner,                    )
                                              )      1:12-cr-00084-JAW
               v.                             )      1:17-cv-00383-JAW
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
               Respondent.                    )


     ORDER ON MOTION FOR RECONSIDERATION OF ORDER DENYING
                 CERTIFICATE OF APPEALABILITY

       A habeas petitioner who has filed a notice of appeal moves the Court to

reconsider its denial of a certificate of appealability as to the petitioner’s argument

that an error pursuant to Rehaif v. United States, 139 S. Ct. 2191 (2019) is a

structural error. The Court concludes that despite the previously filed notice of

appeal, the Court has jurisdiction to decide the petitioner’s timely motion for

reconsideration. However, the Court denies the petitioner’s motion to reconsider its

order denying a certificate of appealability, as the petitioner failed to show that the

Court made a manifest error of law or issued a clearly unjust ruling.

I.     BACKGROUND 1




1      The Court recounts the procedural background relevant to this order. Readers seeking the full
background of this case should reference the Court’s December 3, 2020 order affirming the Magistrate
Judge’s decision on Mr. MacArthur’s 28 U.S.C. § 2255 motion and the Magistrate Judge’s
recommended decision dated October 16, 2019 and supplementary decision dated April 2, 2020. See
Order Affirming Recommended Decision on 28 U.S.C. § 2255 Mot. (ECF No. 188); Order on Mot. to
Amend and Recommended Decision on 28 U.S.C. § 2255 Mot. (ECF No. 146) (Recommended Decision);
Order on Mot. to Amend and Suppl. Recommended Decision on 28 U.S.C. Mot. (ECF No. 164) (Suppl.
Recommended Decision).
Case 1:12-cr-00084-JAW Document 206 Filed 03/02/21 Page 2 of 21        PageID #: 937




         On December 3, 2020, the Court affirmed the Magistrate Judge’s recommended

decision, denying Lauren MacArthur’s 28 U.S.C. § 2255 petition. Order Affirming

Recommended Decision on 28 U.S.C. § 2255 Mot. (ECF No. 188) (Order Affirming).

Among other things, the Court concluded that under binding First Circuit precedent,

Maine’s burglary statute is consistent with generic burglary and therefore qualifies

as an enumerated violent felony under the Armed Career Criminal Act (ACCA),

18 U.S.C. § 924(e). Id. at 21-23. The Court also rejected Mr. MacArthur’s argument

that his guilty plea was involuntary and unintelligent in light of Rehaif v. United

States, 139 S. Ct. 2191 (2019). The Court noted that Mr. MacArthur had fifteen prior

felony convictions and concluded that he had “not carried his burden of showing that

it is reasonably probable that he would not have pleaded guilty had the Court told

him that the Government was required to prove beyond a reasonable doubt that he

knew when he possessed the gun that he had previously been convicted of a felony.”

Id. at 39. Finally, as relevant here, the Court denied a certificate of appealability

(COA), concluding that Mr. MacArthur had “not made a substantial showing of the

denial of a constitutional right within the meaning of 28 U.S.C. § 2253(c)(2).” Id.

at 25.

         On January 7, 2021, the Clerk of Court docketed Mr. MacArthur’s notice of

appeal as to the denial of his habeas petition under section 2255. Notice of Appeal

(ECF No. 191). Four days later, the Clerk of Court docketed Mr. MacArthur’s motion

for reconsideration, in which he asks the Court to reconsider its denial of a COA as

to a Rehaif error being a structural error by denying him “fair notice” and “real



                                          2
Case 1:12-cr-00084-JAW Document 206 Filed 03/02/21 Page 3 of 21           PageID #: 938




notice.” Mot. for Reconsideration (ECF No. 195) (Pet’r’s Mot.). On January 25, 2021,

the Government responded in opposition.            Gov’t’s Resp. to Pet’r’s Mot. for

Reconsideration re Certificate of Appealability (ECF No. 197) (Gov’t’s Resp.). On

February 22, 2021, the Clerk of Court docketed Mr. MacArthur’s reply to the

Government’s response. Reply to Mot. for Reconsideration (ECF No. 204) (Pet’r’s

Reply).

II.   POSITIONS OF THE PARTIES

      A.     Lauren MacArthur’s Motion for Reconsideration

      Mr. MacArthur asks the Court to “reconsider [its] denial of a COA as to a

Rehaif error being a structural error by denying [him] ‘fair notice’ and ‘real notice.’”

Pet’r’s Mot. at 2. He does not ask the Court to reconsider its denial of a COA as to his

claim that Maine burglary is not an enumerated ACCA predicate offense. Id. at 1.

He requests that the Court construe his motion as a “motion for reconsideration (Fed.

R. Civ. P. 59(e)) for a certificate of appealability.” Id. He proceeds by dividing his

motion into two parts: “fair notice” and “real notice.”

      Mr. MacArthur asserts that “[l]ack of fair notice is structural error” and claims

that the denial of a COA “results in a manifested error of law.” Id. at 2-3. He argues

that United States v. Lara, 970 F.3d 68 (1st Cir. 2020), is not controlling because that

case was on direct review, and thus the Court should not have used “a plain error

case on direct review to deny a prejudice inquiry on collateral review.” Id. Instead,

he argues the Court should look to United States v. Murphy, 762 F.2d 1151 (1st Cir.

1985), in which he claims the First Circuit held “that a defendant hit all four prongs



                                           3
Case 1:12-cr-00084-JAW Document 206 Filed 03/02/21 Page 4 of 21           PageID #: 939




on plain error because his indictment lacked ‘fair notice.’” Id. at 4. He contends

Murphy is binding precedent and Lara does not overrule it, and that lack of fair notice

is structural error. Id. at 4-5. Finally, he argues the Court’s “denial of a COA results

in a manifest error of law and a complete denial of justice” and asks the Court to

grant a COA as to “whether a Rehaif error denies lack of ‘fair notice’ and if so is lack

of ‘fair notice’ a structural error?” Id. at 5 (emphasis in original).

      Next, Mr. MacArthur argues that “[l]ack of ‘real notice’ is a structural error.”

Id. at 6. He claims that “[a] defendant does not receive ‘real notice’ unless he is

informed of all the elements to his charge.” Id. He tries to distinguish United States

v. Burghardt, 939 F.3d 397 (1st Cir. 2019), arguing that “Burghardt has nothing to

do with [his] claim” because the defendant in that case “never argued that his guilty

plea was constitutionally invalid.” Id. Citing Henderson v. Morgan, 426 U.S. 637

(1976), he argues that “evidence is irrelevant” in a prejudice inquiry and contends “it

doesn’t matter one bit whether I actually knew I was a convicted felon. What matters

is that I am properly informed of the elements so I can understand the charge.

Without an understanding, the record is incomplete.” Id. at 8. He concludes by

stating the Court’s “denial of a COA results in a manifest error of law and a complete

denial of justice” and asks the Court to grant a COA as to “whether United States v.

Burghardt controls constitutional claims and if not is lack of ‘real notice’ structural

error?” Id. at 8-9 (emphasis in original).




                                             4
Case 1:12-cr-00084-JAW Document 206 Filed 03/02/21 Page 5 of 21             PageID #: 940




      B.     The Government’s Response

      In a brief two-page response, the Government argues that the Court should

deny Mr. MacArthur’s motion because “[j]urisdiction is now with the court of appeals

and Rule 22 provides a mechanism for the defendant to obtain a certificate of

appealability.” Gov’t’s Resp. at 2. The Government asserts that “[a]s a general rule

with only limited exceptions, entry of a notice of appeal divests the district court of

jurisdiction to adjudicate any matters related to the appeal.” Id. at 1 (quoting United

States v. Distasio, 820 F.2d 20, 23 (1st Cir. 1987)). The Government further states

that “[t]he filing of a notice of appeal is an event of jurisdictional significance—it

confers jurisdiction on the court of appeals and divests the district court of its control

over those aspects of the case involved in the appeal.” Id. at 1-2 (quoting Griggs v.

Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982)). Even though the Court denied

Mr. MacArthur a COA, the Government contends that he can still request the First

Circuit to issue a COA pursuant to Federal Rule of Appellate Procedure 22. Id. at 2.

      In a footnote, the Government cites United States v. Patrone, 985 F.3d 81 (1st

Cir. 2021), as an example of the First Circuit rejecting “an argument that a plea

colloquy’s omission of an element of an offense is structural error that automatically

requires reversal on plain error review.” Id. at 1 n.1.

      C.     Lauren MacArthur’s Reply

      Mr. MacArthur replies to the Government in three parts. First, he argues that

“a notice of appeal does not strip the district court of jurisdiction when a timely

Rule 59(e) motion is filed.” Pet’r’s Reply at 3. He claims the Court “clearly has



                                            5
Case 1:12-cr-00084-JAW Document 206 Filed 03/02/21 Page 6 of 21             PageID #: 941




jurisdiction” because “the filing of a [timely] Rule 59 motion to alter or amend a

district court’s [judgment] strips the appellate court of jurisdiction, whether the

Rule 59 motion is filed before or after notice of appeal.” Id. (citing Stone v. INS,

514 U.S. 386 (1995)) (emphasis in original).

      He next argues that “Rule 59(e) motions are governed by the prisoner mailbox

rule” and the Court should hold his motion timely. Id. at 4. He explains that under

Rule 59(e), he had twenty-eight days after the entry of judgment to file a timely

motion. Id. at 5. Because judgment was entered on December 3, 2020, he had until

December 31, 2020 for his motion to be timely, but because he mailed the motion,

three days were added, bringing the deadline to January 3, 2021. Id. Because

January 3, 2021 was a Sunday, his motion was due to be docketed Monday,

January 4, 2021. Id. He further states that “because of the China virus [he] was

locked down and was not allowed to purchase stamps,” and so he had to hand his mail

to a correctional officer, who handed it to a prison counselor on a different floor to put

postage on it, who delivered it to the mail room, who delivered it to the post office.

Id. at 5-6. He contends that his certificate of service was dated December 18, 2020,

but due to delay, his motion for reconsideration was not filed until January 11, 2021.

Id. at 6. Moreover, he says he notified the Court in advance that if the Court denied

his Section 2255 motion, he would likely file a Rule 59(e) motion. Id. at 6-7 (citing

Mot. to Stay (ECF No. 186)).

      Mr. MacArthur lastly turns to the merits, arguing that “a COA should be

granted.” Id. at 7. He contends that his Fifth and Sixth Amendment rights were



                                            6
Case 1:12-cr-00084-JAW Document 206 Filed 03/02/21 Page 7 of 21             PageID #: 942




violated because he was not fully informed of the elements of his offense—namely

that the Government had to prove that he knew he was a felon. Id. at 8. First, he

cites caselaw for the proposition that “lack of fair notice is structural error.” Id. at 9-

11. In particular he cites Silber v. United States, 370 U.S. 717 (1962) and United

States v. Murphy, 762 F.2d 1151 (1st Cir. 1985), which he says are binding on the

Court, and restates his conclusion that the Court’s “denial for a COA results in a

manifested error of law and a complete denial of justice.” Id. at 11-12.

      Second, he cites United States v. Gary, 954 F.3d 194 (4th Cir. 2020), and argues

that “a COA should issue as lack of real notice is structural error.” Id. at 12. He tries

to distinguish United States v. Patrone, 985 F.3d 81 (1st Cir. 2021), claiming that

“Patrone’s argument is a procedural argument under Fed. R. Crim. P.(11)(b)(1)(G),

while [his own] argument is constitutional, i.e. due process.” Id. at 13 (internal

citations omitted) (emphasis in original). He explains that his argument “is, was, and

always has been an ‘involuntary and unintelligent’ guilty plea ‘violating due process

of law.’ A constitutional issue. Not a procedural issue. And this Court cannot use

evidence for a constitutional claim which is what this Court did.” Id. at 14 (internal

citations omitted). He asserts that the “Supreme Court has made clear that such a

conviction cannot ‘be saved even by overwhelming evidence that the defendant

would have pleaded guilty regardless.” Id. (quoting United States v. Dominguez

Benitez, 542 U.S. 74, 84 n.10 (2004)) (emphasis in original). He claims “[i]t does not

matter whether [he] actually knew he was a convicted felon” because the Court should

look at the requirement of due process objectively. Id. at 15 (citing Henderson v.



                                            7
Case 1:12-cr-00084-JAW Document 206 Filed 03/02/21 Page 8 of 21          PageID #: 943




Morgan, 426 U.S. 637 (1976)). “At the very least, this issue deserves encouragement

to proceed further” and thus, the Court’s “denial of a COA results in a manifested

error of law and a complete denial of justice.” Id. at 16.

III.   LEGAL STANDARD

       Pursuant to Federal Rule of Civil Procedure 59(e), a movant may file a motion

to alter or amend a judgment no later than twenty-eight days after the entry of

judgment.    FED. R. CIV. P. 59(e).    “Such motions are sometimes referred to in

shorthand as ‘motions for reconsideration.’” United States v. Poulin, No. 1:08-cr-

00050-JAW; No. 1:12-cv-00114-JAW, 2014 WL 1642269, at *2 (D. Me. Apr. 24, 2014).

       “[I]t is very difficult to prevail on a Rule 59(e) motion.” Marie v. Allied Home

Mortg. Corp., 402 F.3d 1, 7 n.2 (1st Cir. 2005). “[M]otions for reconsideration are

appropriate only in a limited number of circumstances: if the moving party presents

newly discovered evidence, if there has been an intervening change in the law, or if

the movant can demonstrate that the original decision was based on a manifest error

of law or was clearly unjust.” United States v. Allen, 573 F.3d 42, 53 (1st Cir. 2009).

“A motion for reconsideration is not the venue to undo procedural snafus or permit a

party to advance arguments it should have developed prior to judgment, nor is it a

mechanism to regurgitate ‘old arguments previously considered and rejected.’”

Biltcliffe v. CitiMortgage, Inc., 772 F.3d 925, 930 (1st Cir. 2014) (internal citations

omitted). A district court has discretion whether to grant or deny a motion for

reconsideration. Id. at 930 (applying “the deferential abuse of discretion standard”

to an appeal of a Rule 59(e) motion for reconsideration).



                                           8
Case 1:12-cr-00084-JAW Document 206 Filed 03/02/21 Page 9 of 21            PageID #: 944




IV.    DISCUSSION

       Mr. MacArthur’s motion for reconsideration presents three issues: (1) whether

this Court has jurisdiction to consider his motion; (2) whether his motion was timely

filed; and (3) whether the Court’s denial of a certificate of appealability was based on

a manifest error of law.

       A.     Jurisdiction

       Before the Court may turn to the merits of Mr. MacArthur’s motion, it must

determine whether it has jurisdiction. The Court denied Mr. MacArthur’s § 2255

petition on December 3, 2020 and on January 7, 2021, the Clerk of Court docketed

Mr. MacArthur’s notice of appeal. Four days later on January 11, 2021, the Clerk of

Court docketed his motion for reconsideration.             The question is whether

Mr. MacArthur’s prior notice of appeal to the First Circuit divests jurisdiction from

this Court.

       The Government argues that the Court should deny Mr. MacArthur’s motion

because “[j]urisdiction is now with the court of appeals and [Federal Rule of Appellate

Procedure] 22 provides a mechanism for the defendant to obtain a certificate of

appealability.” Gov’t’s Resp. at 2. Mr. MacArthur calls the Government’s argument

“preposterous” and contends that the notice of appeal does not strip this Court of

jurisdiction. Pet’r’s Reply at 7, 17.

       The Government is correct that “[t]he filing of a notice of appeal is an event of

jurisdictional significance—it confers jurisdiction on the court of appeals and divests

the district court of its control over those aspects of the case involved in the appeal.”



                                           9
Case 1:12-cr-00084-JAW Document 206 Filed 03/02/21 Page 10 of 21                           PageID #: 945




 Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982). In that same case,

 however, the United States Supreme Court explained the significance of a 1979

 amendment to Federal Rule of Appellate Procedure 4(a)(4). The Griggs Court stated

 that “[u]nder pre-1979 procedures, a district court lacked jurisdiction to entertain a

 motion to vacate, alter, or amend a judgment after a notice of appeal was filed.” Id.

 However, “[i]n 1979, the Rules were amended to clarify both the litigants’ timetable

 and the courts’ respective jurisdictions.” Id. at 59. The Griggs Court explained that

 “in order to prevent unnecessary appellate review,” the new Rule 4(a)(4) gave the

 district court “express authority to entertain a timely motion to alter or amend the

 judgment under Rule 59, even after a notice of appeal had been filed.” Id. The “effect

 of a Rule 59 motion on a previously filed notice of appeal” is that the appeal “simply

 self-destructs.” Id. at 60-61. 2 See also Stone v. INS, 514 U.S. 386, 402-03 (1995) (“The

 majority of post-trial motions, such as Rule 59, render the underlying judgment

 nonfinal both when filed before an appeal is taken (thus tolling the time for taking

 an appeal), and when filed after the notice of appeal (thus divesting the appellate

 court of jurisdiction)”).

         Federal Rule of Appellate Procedure 4(a)(4) states in relevant part that “[i]f a

 party files a notice of appeal after the court announces or enters a judgment—but


 2        The Griggs Court went on to hold that because a premature notice of appeal “shall have no
 effect,” a “new notice of appeal ‘must be filed.’” Griggs, 459 U.S. at 61. This holding is no longer good
 law after the 1993 Amendment to Federal Rule of Appellate Procedure 4(a)(4). See Advisory
 Committee’s Notes on 1993 Amendment to Fed. R. App. P. 4 Paragraph (a)(4) (“The amendment
 provides that a notice of appeal filed before the disposition of a specified posttrial motion will become
 effective upon disposition of the motion. A notice filed before the filing of one of the specified motions
 or after the filing of a motion but before disposition of the motion is, in effect, suspended until the
 motion is disposed of, whereupon, the previously filed notice effectively places jurisdiction in the court
 of appeals”).

                                                    10
Case 1:12-cr-00084-JAW Document 206 Filed 03/02/21 Page 11 of 21            PageID #: 946




 before it disposes of [a motion to alter or amend the judgment under Rule 59]—the

 notice becomes effective to appeal a judgment or order, in whole or in part, when the

 order disposing of the last such remaining motion is entered.”          FED. R. APP. P.

 4(a)(4)(B)(i).

        Even though Mr. MacArthur filed his notice of appeal after the Court docketed

 judgment on his § 2255 petition but before he filed his motion for reconsideration, his

 motion for reconsideration was timely.       Pursuant to Federal Rule of Appellate

 Procedure 4(a)(4), the notice of appeal has not become effective and will only become

 effective after this Order is entered. Because the notice of appeal is not yet effective,

 this Court is not divested of jurisdiction and may consider Mr. MacArthur’s motion

 for reconsideration. See Poulin, 2014 WL 1642269, at *4 (“The net effect of [Rule

 4(a)(4)] is to delay the effective date of the Notice of Appeal until after the Court has

 ruled on the present Motion for Reconsideration. Therefore, the Court has not been

 divested of jurisdiction, and the Notice of Appeal will be effective the date of this

 order”).

        B.        Timeliness

        The Court next considers whether Mr. MacArthur’s motion is timely.             “A

 motion to alter or amend a judgment must be filed no later than 28 days after the

 entry of the judgment.” FED. R. CIV. P. 59(e). This deadline is “mandatory” and “it is

 well established that the district court has no power or discretion to modify it.”

 Vargas v. Gonzalez, 975 F.2d 916, 917 (1st Cir. 1992); see Fisher v. Kadant, Inc., 589

 F.3d 505, 511 (1st Cir. 2009) (“An untimely motion under Rule 59(e) is a nullity”);



                                            11
Case 1:12-cr-00084-JAW Document 206 Filed 03/02/21 Page 12 of 21             PageID #: 947




 Barry v. Town of Rollinsford, 106 F. App’x 738, 739 (1st Cir. 2004) (“A district court

 is without jurisdiction to grant an untimely Rule 59(e) motion”) (citing Browder v.

 Director, Dep’t of Corrs., 434 U.S. 257, 663 n.7 (1978)).

       Mr. MacArthur had until December 31, 2020—twenty-eight days after the

 Court’s December 3, 2020 order denying his § 2255 petition—to file a Rule 59(e)

 motion.   However, three days are added because he served his motion by mail,

 bringing the deadline to January 3, 2021. FED. R. CIV. P. 6(d). Because January 3,

 2021 was a Sunday, Mr. MacArthur was required to file his motion by Monday,

 January 4, 2021. FED R. CIV. P. 6(a)(1)(C).

       A brief glance at the docket would suggest that Mr. MacArthur’s motion for

 reconsideration is untimely. He had until January 4, 2021 to file his motion and the

 Clerk of Court docketed the motion on January 11, 2021. Despite the apparent

 tardiness, Mr. MacArthur contends “this Court should hold that the prisoner mailbox

 rule applies to Rule 59(e) motions and that [his] motion is timely.” Pet’r’s Reply at 7.

       In Morales-Rivera v. United States, 184 F.3d 109 (1st Cir. 1999), the First

 Circuit held that “a pro se prisoner’s motion under 28 U.S.C. § 2255 or § 2254 is filed

 on the date that it is deposited in the prison’s internal mail-system for forwarding to

 the district court, provided that the prisoner utilizes, if available, the prison’s system

 for recording legal mail.” 184 F.3d at 109. The First Circuit reasoned that “[u]nlike

 represented prisoners or non-incarcerated convicts, pro se prisoners have no choice

 but to rely for filing upon prison and postal authorities over whom they exercise no

 control. They cannot ensure that their motions will be received by the clerk on time



                                            12
Case 1:12-cr-00084-JAW Document 206 Filed 03/02/21 Page 13 of 21             PageID #: 948




 no matter how diligently or far in advance they act.” Id. at 110. The Court explained

 that “[t]he mailbox rule helps ensure equal access to the courts and functionally

 equivalent time-bars for pro se prisoners.” Id. The prison mailbox rule also applies

 to appeals. See FED. R. APP. P. 4(c).

       The Court concludes that in the circumstances of this case, application of the

 prison mailbox rule is appropriate. Although the present motion is not a § 2255

 petition, it is a motion to reconsider the Court’s order denying Mr. MacArthur’s § 2255

 petition, and other courts have applied the prison mailbox rule to motions for

 reconsideration. See Meeks v. Mich. Dep’t of Corrs., No. 2:19-CV-12506, 2020 WL

 6161263, at *1 (E.D. Mich. Oct. 21, 2020) (applying the prison mailbox rule to

 plaintiff’s motion for reconsideration); Hill v. Miller, No. 13-cv-01207-LTB, 2014 WL

 103433, at *1 (D. Colo. Jan. 10, 2014) (same); Bradley v. Rell, No. 1:07-CV-148

 (DNH/RFT), 2008 WL 921024, at *1 n.2 (N.D.N.Y. Apr. 2, 2008) (same).

       Morales-Rivera     supports       application   of   the   prison   mailbox   rule.

 Mr. MacArthur is a pro se prisoner and thus has no control over how or when his

 motion to reconsider his habeas petition is filed after he hands it over to prison

 officials. This is especially true in light of the COVID-19 pandemic, which has

 infiltrated BOP facilities and has made basic tasks such as mailing a letter more

 difficult. Furthermore, Mr. MacArthur has been diligent and notified the Court well

 in advance that he planned to file a motion for reconsideration and that due to an

 impending move to another prison he was in quarantine and did not have access to

 stamps. See Mot. to Stay (ECF No. 186). Mr. MacArthur signed and dated “under



                                              13
Case 1:12-cr-00084-JAW Document 206 Filed 03/02/21 Page 14 of 21          PageID #: 949




 the penalty of perjury” a certificate of service at the end of his motion for

 reconsideration, listing the date as December 18, 2020—well before the January 4,

 2021 deadline. Pet’r’s Mot. at 11. The Court concludes this is sufficient for purposes

 of the prison mailbox rule. See United States v. Murdock, No. 2:11-CR-08-DBH; No.

 2:14-CV-205-DBH, 2015 U.S Dist. LEXIS 59570, at *10-11 (D. Me. May 6, 2015), aff’d,

 2015 U.S. Dist. LEXIS 78194 (D. Me. June 17, 2015) (concluding that the petitioner

 made a prima facie showing of compliance with the prison mailbox rule because he

 “completed the standard form declaration at the end of the motion with the date . . .,

 the signature of a prison official, and his own signature” and contained “all the

 necessary elements, including the statement that Petitioner signed ‘under penalty of

 perjury’”). The Government has not objected to the motion’s timeliness. Applying

 the prison mailbox rule and accepting December 18, 2020 as the filing date, the Court

 concludes Mr. MacArthur’s motion is timely and considers its merits.

       C.     Denial of Certificate of Appealability

              1.    Legal Standard

       “A COA will issue only if the requirements of § 2253 have been satisfied.”

 Miller-El v. Cockrell, 537 U.S. 322, 336 (2003). Under 28 U.S.C. § 2253(c), the Court

 may issue a certificate of appealability “only if the applicant has made a substantial

 showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “The COA

 determination under § 2253(c) requires an overview of the claims in the habeas

 petition and a general assessment of their merits.” Miller-El, 537 U.S. at 336. The

 United States Supreme Court has explained that a COA should issue if the petitioner



                                          14
Case 1:12-cr-00084-JAW Document 206 Filed 03/02/21 Page 15 of 21          PageID #: 950




 demonstrates that “reasonable jurists could debate whether (or, for that matter, agree

 that) the petition should have been resolved in a different manner or that the issues

 presented were adequate to deserve encouragement to proceed further.” Id. (quoting

 Slack v. McDaniel, 529 U.S. 473, 484 (2000)) (internal quotation marks omitted).

                2.   Analysis

       Mr. MacArthur has an onerous burden. He asks the Court to reconsider its

 denial of a COA as to his Rehaif claims—legal issues the Magistrate Judge and this

 Court have exhaustively discussed. Suppl. Recommended Decision at 1-24; Order

 Affirming at 1-41. He does not claim newly discovered evidence or an intervening

 change in the law, so he must demonstrate that the Court’s original decision to deny

 a COA was based on a manifest error of law or was clearly unjust. In other words,

 he needs to show the Court made a manifest error of law in concluding that he did

 not make a substantial showing of the denial of a constitutional right. Although the

 Court is impressed by Mr. MacArthur’s effort, the Court concludes he does not meet

 this burden.

       In its order denying Mr. MacArthur’s § 2255 petition, the Court agreed that

 Mr. MacArthur was never informed of the “knowing” element of his § 922(g)(1) offense

 but concluded this error did not require a reversal of conviction. The Court looked to

 the record and reasoned that Mr. MacArthur “would have to explain how it could

 possibly be that having previously served extended periods in jail for multiple

 offenses, including firearms possession, he did not know . . . that he was not allowed

 to possess a firearm.”     Order Affirming at 33.        The Court concluded that



                                          15
Case 1:12-cr-00084-JAW Document 206 Filed 03/02/21 Page 16 of 21            PageID #: 951




 Mr. MacArthur had “not carried his burden of showing that it is reasonably probable

 that he would not have pleaded guilty had the Court told him that the Government

 was required to prove beyond a reasonable doubt that he knew when he possessed

 the gun that he had previously been convicted of a felony . . ..” Id. at 39.

       Mr. MacArthur’s argument is that pursuant to Rehaif, he was not properly

 informed of all the elements of the felon in possession of a firearm offense, 18 U.S.C.

 § 922(g)(1)—namely, that the Government had to prove beyond a reasonable doubt

 that he knew he was a felon when he possessed the firearm—and this error amounted

 to lack of fair notice and real notice. Mr. Macarthur believes that the lack of fair and

 real notice is a violation of his rights under the Due Process Clause of the Fifth

 Amendment to the United States Constitution and constitutes structural error.

       This same argument persuaded the Fourth Circuit in United States v. Gary,

 954 F.3d 194 (4th Cir. 2020). In Gary, the government argued that the failure to

 inform the defendant of the additional “knowing” element of his § 922(g)(1) offense

 did not affect his substantial rights because he did not demonstrate a reasonable

 probability that, but for the error, he would not have pleaded guilty. 954 F.3d at 202.

 The defendant argued that his guilty plea was “constitutionally invalid” because the

 court misinformed him regarding the elements of his offense, and a constitutionally

 invalid plea is a structural error. Id. On this point, however, the Gary Court sided

 with the defendant, holding that while a Rule 11 error usually requires a reasonable

 probability that but for the error the defendant would not have entered the plea, “the

 Supreme Court has recognized that a conviction based on a constitutionally invalid



                                            16
Case 1:12-cr-00084-JAW Document 206 Filed 03/02/21 Page 17 of 21                            PageID #: 952




 guilty plea cannot be saved ‘even by overwhelming evidence that the defendant would

 have pleaded guilty regardless.’” Id. at 203 (quoting United States v. Dominguez

 Benitez, 542 U.S. 74, 84 n.10 (2004)).                   The Gary Court concluded that the

 “constitutional error is structural and affects [the defendant’s] substantial rights,”

 and vacated the defendant’s plea and convictions. Id. at 207-08. 3

         To the extent Mr. MacArthur is reasserting the same arguments he raised in

 his § 2255 petition, the Court reminds him that “a Rule 59(e) motion is not a vehicle

 to force the court to think twice; it is not an opportunity for the losing party simply

 to press his unsuccessful arguments a second time in the hope that, by repetition, the

 court will see them his way.” Widi v. McNeil, No. 2:12-cv-00188-JAW, 2014 WL

 640286, at *1, 2014 U.S. Dist. LEXIS 19778, at *3-4 (D. Me. Feb. 18, 2014).

 Furthermore, since Gary was decided, caselaw from the Fourth Circuit, as well as

 binding First Circuit precedent, supports this Court’s original decision.

          Even within the Fourth Circuit, district courts have distinguished Gary as a

 case on direct review and these courts have required a showing of prejudice for

 cases—like Mr. MacArthur’s—on collateral review. See Cherry v. United States, No.



 3        In its order denying Mr. MacArthur’s motion to stay, this Court noted the “increasingly outlier
 status of Gary.” Order Denying Mot. to Stay at 4 (ECF No. 187). In that order, the Court stated, “the
 possibility that the United States Supreme Court will accept this issue for review and will see it the
 way Mr. MacArthur does is too remote to justify the additional delay in deciding a habeas petition that
 has now been pending for years.” Id. at 5. The United States Supreme Court has since granted a writ
 of certiorari in Gary. United States v. Gary, No. 20-444, 2021 WL 77245 (Mem) (Jan. 8, 2021). This
 Court declines to speculate on how the Supreme Court will decide, but the granting of a writ of
 certiorari is not enough to persuade the Court that it made a manifest error of law in denying a COA,
 especially in light of the strength of the First Circuit’s repeated rejection of arguments identical to the
 ones Mr. MacArthur is pressing. Moreover, the First Circuit maintained its analysis even after the
 Supreme Court’s January 8, 2021 grant in Gary. The First Circuit decided United States v. Patrone,
 985 F.3d 81 (1st Cir. 2021) and United States v. Farmer, No. 19-1603, 2021 WL 567419 (1st Cir.
 Feb. 16, 2021), on January 14, 2021 and February 16, 2021, respectively.

                                                    17
Case 1:12-cr-00084-JAW Document 206 Filed 03/02/21 Page 18 of 21             PageID #: 953




 2:20cv298, 2020 WL 6480921, at *2, 2 n.2 (E.D. Va. Nov. 4, 2020) (holding “Gary does

 not obviate the need to show cause for a procedural default” and rejecting petitioner’s

 § 2255 Rehaif claim because “the record demonstrates that the Government would

 have easily proved that the Petitioner knew of his status as a convicted felon had the

 Petitioner proceeded to trial” and therefore “there is little to no possibility that any

 Rehaif error affected the Petitioner’s decision to plead guilty”); see also United States

 v. Moore, No. 4:12CR00030, 2021 WL 302745, at *3 (W.D. Va. Jan. 29, 2021) (“Gary

 involved a direct appeal rather than a collateral review and in accord with other

 district judges in this circuit, I find that it is inapplicable”).

        Since the Court issued its December 3, 2020 order, the First Circuit has

 explicitly rejected Gary and clarified its Rehaif analysis. In United States v. Patrone,

 985 F.3d 81 (1st Cir. 2021), the defendant was convicted of violating 18 U.S.C.

 § 922(g)(5). 985 F.3d at 84. On appeal, he asked the First Circuit to “vacate his

 conviction on the firearm count because the government did not charge him with, and

 he did not plead guilty to, knowing the facts that made him a person prohibited from

 possessing a firearm, as Rehaif now requires.”            Id.   Like Mr. MacArthur, the

 defendant argued that the error is structural and the third prong of a plain error

 review analysis is “always satisfied when the discussion of an offense during a plea

 colloquy omits an element of the offense, regardless of whether the omission actually

 played any role in the defendant’s decision to plead.” Id. at 85. The Patrone Court

 acknowledged that the Fourth Circuit recently adopted such a standard in Gary but

 noted “[w]e have already crossed this bridge, but in the opposite direction” and “we



                                              18
Case 1:12-cr-00084-JAW Document 206 Filed 03/02/21 Page 19 of 21           PageID #: 954




 [do not] see good reason to reverse our path.” Id. The Patrone Court restated its prior

 holding that “a defendant who asserts an unpreserved claim of Rehaif error must

 demonstrate prejudice in the form of ‘a reasonable probability that, but for this

 purported error, he would not have pled guilty.’”        Id. (citing United States v.

 Burghardt, 939 F.3d 397, 403 (1st Cir. 2019)). The Court affirmed the defendant’s

 conviction, concluding that he “fail[ed] to establish a reasonable probability that he

 would not have pled guilty had he been advised as Rehaif requires.” Id. at 83, 88.

       Just recently in United States v. Farmer, No. 19-1603, 2021 WL 567419 (1st

 Cir. Feb. 16, 2021), the First Circuit rejected a defendant’s Rehaif-based challenge to

 his conviction under 18 U.S.C. § 922(g)(1). 2021 WL 567419, at *3. Citing Patrone,

 the Farmer Court once again squarely rejected the argument that Rehaif error is

 structural error and considered whether the defendant “demonstrated a reasonable

 probability that he would not have pled guilty had he been informed in accordance

 with Rehaif.” Id. (internal citations omitted). In answering this question, the First

 Circuit considered “the extent to which being advised in accordance with Rehaif

 would have changed the principal risk/benefit calculation inherent in the decision to

 plead guilty.” Id. at *4. The Farmer Court concluded that “[b]ecause [the defendant]

 actually served three years in prison on his robbery conviction, he could not have

 plausibly thought that Rehaif in any way increased his chances of an acquittal, and

 he would have risked losing an acceptance of responsibility sentencing reduction by

 not pleading,” and therefore he “failed to carry his burden of showing it is reasonably

 probable that he would not have pled guilty to the illegal possession charge under



                                           19
Case 1:12-cr-00084-JAW Document 206 Filed 03/02/21 Page 20 of 21                       PageID #: 955




 section 922(g)(1) had the district court told him the government was required to prove

 beyond a reasonable doubt the scienter-of-status element.” Id.

        These cases doom Mr. MacArthur’s motion for reconsideration. 4 He attempts

 to distinguish Patrone by claiming that case dealt with a procedural argument, while

 his argument is constitutional. The Court is not persuaded. The First Circuit has

 repeatedly explained the standard for evaluating a Rehaif-based challenge and

 explicitly rejected Mr. MacArthur’s structural error argument, instead requiring

 claimants to show that prejudice resulted from the alleged Rehaif error. Given clear

 First Circuit precedent, the Court concludes that Mr. MacArthur has not shown the

 Court made a manifest error of law or issued a clearly unjust ruling in denying him

 a COA on his Rehaif claims.

 V.     CONCLUSION

        The Court DENIES Lauren MacArthur’s Motion for Reconsideration (ECF

 No. 195).




 4       In Patrone and Farmer, the First Circuit rejected the same argument Mr. MacArthur is now
 making in circumstances less egregious than his. In Patrone, the defendant did not have a prior
 criminal record and the firearms charge was based on his presence as an alien in the United States,
 which was combined with a companion drug trafficking offense. 985 F.3d at 83-84. In Farmer, the
 defendant had been previously convicted of an armed robbery and a conspiracy to commit armed
 robbery under New Hampshire law, had been sentenced to three to six years in state prison for the
 armed robbery, and had served over three years in custody. 2021 WL 567419, at *1.
         Here, as the Court noted in its December 3, 2020 order, Mr. MacArthur was “many times over
 a felon, including two prior felon in possession of firearms convictions, and was prohibited from
 possessing a firearm before January 20, 2012, when he possessed a Colt Model SPI .223 caliber rifle
 and an American Arms Model AKY39 7.62x39 millimeter rifle.” Order Affirming at 32-33. “The
 evidence would include his having been sentenced to seven years in state prison on February 17, 2005,
 including the two felon in possession convictions for which he served concurrent five year state
 sentences.” Id. at 33. If Mr. Patrone and Mr. Farmer with their less extensive criminal records could
 not convince the First Circuit, the conclusion is compelled that Mr. MacArthur’s argument would be
 similarly unsuccessful.

                                                  20
Case 1:12-cr-00084-JAW Document 206 Filed 03/02/21 Page 21 of 21   PageID #: 956




       SO ORDERED.

                                     /s/ John A. Woodcock, Jr.
                                     JOHN A. WOODCOCK, JR.
                                     UNITED STATES DISTRICT JUDGE


 Dated this 2nd day of March, 2021




                                      21
